DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The abstract of the disclosure is objected to because the abstract exceeds 150 words in length. The abstract should be generally limited to a single paragraph preferably within the range of 50 to 150 words in length. Correction is required. See MPEP § 608.01(b).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Murata et al. (JP 10007984 A, cited in IDS, machine translation in English used for citation except where noted).
Regarding claims 1 and 2, Murata teaches a polycarbodiimide copolymer [Abstract, 0005, 0026] obtained [0026] by reacting [0024] a mixture of 119.8 g of o-MDI,120.0 g of 4,4’-MDI [0026], 15.2 g of phenylisocyanate, 490.0 g of xylene, and 0.185 g of 2,5-dihydro-3-methyl-1-phenylphosphole-1-oxide [0024], wherein the polycarbodiimide copolymer has a structure represented by the following general formula [0005] 
    PNG
    media_image1.png
    37
    730
    media_image1.png
    Greyscale
 [0006 in original document], wherein n is an integer of 4 ≤ n ≤ 100, R’ represents a monoisocyanate residue, R represents an organic diisocyanate residue, the organic diisocyanate residue contains a structural unit represented by the following formula [0006] 
    PNG
    media_image2.png
    85
    243
    media_image2.png
    Greyscale
 [0007], wherein an organic diisocyanate residue is 2,4’-diphenylenemethane diisocyanate and 4,4’-diphenylmethane diisocyanate [0007], which reads on a polycarbodiimide compound represented by the 1 and R3 each represent a residue of an organic compound having one isocyanate-reactive functional group but excluding the isocyanate-reactive functional group, and R1 and R3 may be the same, R2 comprises a group represented by the claimed formula (i), which is a divalent residue of 2,4’-diphenylmethane diisocyanate having isocyanate groups removed therefrom, and a group represented by the claimed formula (ii), which is a divalent residue of 4,4’-diphenylmethane diisocyanate having isocyanate groups removed therefrom, the proportion of the groups represented by the formula (i) relative to all the R2 groups in the polycarbodiimide compound is 50 mol%, and the proportion of the groups represented by the formula (ii) relative to all the R2 groups in the polycarbodiimide compound is 50 mol%, X1 and X2 each represent a group formed by the reaction of the organic compound and isocyanate, and X1 and X2 may be the same, and n represents an integer of 4 to 100. The mol% of (i) is based on the following calculation: 119.8 / (119.8 + 120.0) * 100% = 50%. The mol% of (ii) is based on the following calculation: 120.0 / (119.8 + 120.0) * 100% = 50%.
Murata does not teach with sufficient specificity that n represents an integer of 2 to 50. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to optimize Murata’s n in Murata’s formula 
    PNG
    media_image1.png
    37
    730
    media_image1.png
    Greyscale
 to be an integer from 4 to 51, which would read on the limitation wherein n represents an integer of 3 to 50 as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for optimizing curability of Murata’s polycarbodiimide copolymer because Murata teaches that the polycarbodiimide copolymer has a 
    PNG
    media_image1.png
    37
    730
    media_image1.png
    Greyscale
 [0006 in original document], wherein n is an integer of 4 ≤ n ≤ 100 [0006], that if necessary, a substance which promotes curing of a polycarbodiimide such as a dicyanate compound, a diamine compound, or a diphenol compound may be mixed and used [0017], and that the polycarbodiimide copolymer can be cured [0019, 0022, 0023, 0038], which means that Murata’s n in Murata’s formula would have affected curability of Murata’s polycarbodiimide copolymer, and therefore would have been a result-effective variable (MPEP 2144.05(II)).
Regarding claims 3 and 4, Murata teaches that the polycarbodiimide copolymer [Abstract, 0005, 0026] obtained [0026] by reacting [0024] a mixture of 119.8 g of o-MDI,120.0 g of 4,4’-MDI [0026], 15.2 g of phenylisocyanate, 490.0 g of xylene, and 0.185 g of 2,5-dihydro-3-methyl-1-phenylphosphole-1-oxide [0024], wherein the polycarbodiimide copolymer has a structure represented by the following general formula [0005] 
    PNG
    media_image1.png
    37
    730
    media_image1.png
    Greyscale
 [0006 in original document], wherein n is an integer of 4 ≤ n ≤ 100, R’ represents a monoisocyanate residue, R represents an organic diisocyanate residue, the organic diisocyanate residue contains a structural unit represented by the following formula [0006] 
    PNG
    media_image2.png
    85
    243
    media_image2.png
    Greyscale
 [0007], wherein an organic diisocyanate residue is 2,4’-diphenylenemethane diisocyanate and 4,4’-diphenylmethane 
Regarding claim 5, Murata teaches that the polycarbodiimide copolymer can be cured [0019, 0022, 0023, 0038], that the polycarbodiimide copolymer is an insulating coating material that has high heat resistance [Abstract, 0001], that a polycarbodiimide can be thermally cured [0003], and that conventionally, a thermosetting resin used as a heat-resistant insulating coating material includes an epoxy-based resin [0002].
Murata does not teach a thermosetting resin composition comprising an epoxy resin and the polycarbodiimide compound according to claim 1. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use an epoxy-based resin in combination with Murata’s polycarbodiimide copolymer, which would read on the limitation of a thermosetting resin composition comprising an epoxy resin and the polycarbodiimide compound according to claim 1 as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for modifying curability, curing properties, and heat resistance of a composition comprising Murata’s polycarbodiimide copolymer because Murata teaches that the polycarbodiimide copolymer can be cured [0019, 0022, 0023, 0038], that the polycarbodiimide copolymer is an insulating coating material that has high heat resistance [Abstract, 0001], that a polycarbodiimide can be thermally cured [0003], and that conventionally, a thermosetting resin used as a heat-resistant insulating coating material includes an epoxy-based resin [0002].

Correspondence

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.